DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2008/0074600).
Regarding claim 1, Hsu discloses a liquid crystal phase shifter (see figures 3 and 13, for instance), comprising a first substrate (32) and a second substrate (31) opposite to each other, and a liquid crystal layer (33) between the first substrate and the second substrate; wherein the first substrate comprises a first base plate (32) and a first electrode layer (35) at a side of the first base plate proximal to the liquid crystal layer; the second substrate comprises a second base plate (31) and a second electrode layer (34) at a side of the second base plate proximal to the liquid crystal layer, and the first electrode layer comprises a main body structure (middle of 35, see figure 3) having a first side (left) and a second side (right) opposite to each other with respect to an extension direction of the main body structure, and a plurality of branch structures (350, in-between elements 352, see figure 13) connected to at least one of the first side and the second side of the main body structure, wherein the second electrode layer (34) comprises a plurality of first fingers (340 in-between elements 342) in one-to-one correspondence with the plurality of branch structures (see figure 13, for instance), and an orthographic projection of each first finger (340) on the first base plate at least partially overlaps an orthographic projection of a corresponding branch structure (350) on the first base plate but does not overlap the main body structure (see figure 13, for instance).
Regarding claim 2, Hsu discloses the liquid crystal phase shifter according to claim 1, wherein each of the first side and the second side of the main body structure (35) is connected with the plurality of branch structures (350).
Regarding claim 3, Hsu discloses the liquid crystal phase shifter according to claim 2, wherein the plurality of branch structures (350) connected to the first side and the plurality of branch structures connected to the second side are symmetric about the main body structure (see figure 13).
Regarding claim 4, Hsu discloses the liquid crystal phase shifter according to claim 3, wherein the second electrode layer (34) comprises a first conductive structure and a second conductive structure (on either side of slit 341); an orthographic projection of the first conductive structure (34, left) on the first base plate (32) partially overlaps an orthographic projection of at least one of the plurality of branch structures (350) connected to the first side of the main body structure (35) on the first base plate; and an orthographic projection of the second conductive structure (34, right) on the first base plate partially overlaps an orthographic projection of at least one of the plurality of branch structures (350) connected to the second side of the main body structure (35) on the first base plate.
Regarding claim 5, Hsu discloses the liquid crystal phase shifter according to claim 4, wherein the first electrode layer (35) is a microstrip, and a ground electrode (via element 38, for instance) is at a side of the first base plate distal to the liquid crystal layer (33).
Regarding claim 6, Hsu discloses the liquid crystal phase shifter according to claim 5, wherein the first and second conductive structures (35, 34) are connected to conductive terminals of the ground electrode (via 38, for instance) through conductive wires, respectively, and at least one of a resistivity and an inductance of each of the conductive wires is less than a corresponding one of a resistivity and an inductance of an ITO material (see [0039]; AZO).
Regarding claim 7, Hsu discloses the liquid crystal phase shifter according to claim 4, wherein the first and second conductive structures (34, 35) are both plate electrodes (since they lie upon a flat plane of 31 and 32, respectively).
Regarding claim 8, Hsu discloses the liquid crystal phase shifter according to claim 1, wherein the plurality of branch structures (350) at a same side of the main body structure have a same shape; and wherein every adjacent two of the plurality of branch structures at the same side have a same distance therebetween (see figure 13).
Regarding claim 9, Hsu discloses the liquid crystal phase shifter according to claim 1, wherein the main body structure (35) and the plurality of branch structures (350) at either of the first and second sides are an integrally formed structure; and wherein a material of the first substrate (32) comprises at least one of glass, ceramic and high-purity quartz glass ([0038]).
Regarding claim 10, Hsu discloses the liquid crystal phase shifter according to claim 1, wherein the liquid crystal layer comprises positive liquid crystal molecules (the term “positive” is not defined with enough detail in the Specification to be assigned a technical meaning, therefore, Examiner interprets that Hsu anticipates the limitation, since the molecules can be tilted in an arbitrary direction, see [0045]), and an angle between a long axis direction of each of the positive liquid crystal molecules and a plane where the first base plate is located is greater than 0 degree and equal to or less than 45 degrees ([0045]); or wherein the liquid crystal layer comprises negative liquid crystal molecules (the term “negative” is not defined with enough detail in the Specification to be assigned a technical meaning, therefore, Examiner interprets that Hsu anticipates the limitation, since the molecules can be tilted in an arbitrary direction, see [0045]), and an angle between a long axis direction of each of the negative liquid crystal molecules and a plane where the first base plate is located is greater than 45 degrees and smaller than 90 degrees ([0045]).
Regarding claim 11, Hsu discloses the liquid crystal phase shifter according to claim 1, wherein the main body structure (35) of the first electrode layer comprises an impedance matching region, which is triangular or trapezoidal (see figure 13) in a plan view, and is configured to make impedances of portions of the first electrode layer match to each other (since the electrode elements are symmetrical).
Regarding claim 12, Hsu discloses the liquid crystal phase shifter according to claim 1, wherein a thickness of a portion of the liquid crystal layer (33) between the first electrode layer and the second electrode layer is in a range of 5 microns to 20 microns (see [0040]).
Regarding claim 13, Hsu discloses the liquid crystal phase shifter according to claim 1, wherein the first substrate comprises a ground electrode (since the voltage of 34 is controlled, 34 must be attached to a ground electrode) electrically connected to the second electrode layer.
Regarding claim 14, Hsu discloses the liquid crystal phase shifter according to claim 1, wherein the second electrode layer further comprises a first connection portion (of 34) directly connected to the plurality of first fingers (340).
Regarding claim 19, Hsu discloses a liquid crystal antenna, comprising the liquid crystal phase shifter according to claim 1.
Regarding claim 20, Hsu discloses a method for operating a liquid crystal phase shifter, wherein the liquid crystal phase shifter is the liquid crystal phase shifter according to claim 1, and the method comprises applying a first voltage to the first electrode layer (35); and applying a second voltage different from the first voltage to the second electrode layer (34) to generate an electric field between the first electrode layer and the second electrode layer, such that long axes of liquid crystal molecules of the liquid crystal layer (33) are substantially parallel or substantially perpendicular to a direction of the electric field.
Claim(s) 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2008/0068548).
Regarding claim 15, Kwon discloses a liquid crystal phase shifter (see figures 1-3, for instance), comprising a first substrate (100) and a second substrate (200) opposite to each other, and a liquid crystal layer (300) between the first substrate and the second substrate; wherein the first substrate comprises a first base plate (111) and a first electrode layer (160) at a side of the first base plate proximal to the liquid crystal layer; the second substrate comprises a second base plate (211) and a second electrode layer (250) at a side of the second base plate proximal to the liquid crystal layer; and the first electrode layer comprises a main body structure (161, right of figure 1) having a first side (facing line 141) and a second side (facing 163) opposite to each other with respect to an extension direction of the main body structure (161), and a plurality of branch structures (162) connected to only one of the first side and the second side (facing 163) of the main body structure (161), wherein the second electrode layer (250) is at only one side of the second base plate (211) corresponding to the plurality of branch structures (162, see figure 3).
Regarding claim 16, Kwon discloses the liquid crystal phase shifter according to claim 15, wherein the second electrode layer (250) is a plate electrode (see figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Guo (US 2016/0139421).
Regarding claim 17, Kwon discloses the liquid crystal phase shifter according to claim 15, wherein the first electrode (150) layer is a microstrip. However, Kwon does not expressly disclose a ground electrode is at a side of the first base plate distal to the liquid crystal layer.
Guo discloses a liquid crystal device (see figures 3-5, for instance), including a ground electrode (382) is at a side of the first base plate distal to the liquid crystal layer ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ground electrode structure of Guo in the device of Kwon. The motivation for doing so would have been to improve reliability of connection of the common and ground lines while improving product yield in manufacturing, as taught by Guo ([0043]).
Regarding claim 18, Kwon in view of Guo discloses the liquid crystal phase shifter according to claim 17, wherein the second electrode layer (34) is connected to a conductive terminal of the ground electrode (Guo 382) through a conductive wire, and at least one of a resistivity and an inductance of the conductive wire is less than a corresponding one of a resistivity and an inductance of an ITO material (since 382 is formed of metal, see Guo [0040]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Otsubo et al. (US 2019/0140363) discloses a liquid crystal phase shifter with first and second electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/30/2022